Citation Nr: 1821361	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for coronary artery disease (CAD), to include as secondary to herbicides (Agent Orange) exposure. 

2. Entitlement to service connection for Parkinson's disease, to include as secondary to herbicides (Agent Orange) exposure.

3. Entitlement to service connection for a gastrointestinal disorder.

4. Entitlement to service connection for an acid reflux condition, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Jr, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to June 1970 and from November 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction over the case now resides with the Phoenix, Arizona, RO.

The Board notes that in the Veteran's April 2016 and May 2016 substantive appeals (via VA Form 9); the Veteran limited his appeal to the issues identified above.  The issues of entitlement to service connection for posttraumatic stress disorder, bipolar disorder, hypertension, hearing loss, tinnitus, and chloracne (which were all addressed in the May 9, 2016, Statement of the Case, and which were denied in a 2012 rating action) was not perfected to the Board.  Rather when the veteran, through his attorney, submitted a VA Form 9 later in May 2016, he only referenced two of the issues listed on the title page; he did not reference any of the above 6 issue.  In August 2016, more than 60 days following issuance of the SOC, the veteran submitted a statement referencing the above 6 issues, though his statement did not clearly evidence an intent to appeal the matters.  In any event, the statement was not timely filed.  Accordingly, the Board will not address those matters further.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The request to reopen previously denied claim of entitlement to service connection for CAD is granted herein, and the merits of the claim are addressed in the REMAND section of this decision.  The issues of entitlement to service connection for Parkinson's disease, gastrointestinal disorder and acid reflux condition are also addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1. In a March 2006 decision, the RO denied a petition to reopen a previously denied claim for service connection for CAD.

2. Evidence associated with the record since the March 2006 denial of the petition to reopen the claim for service connection for CAD, includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2006 decision in which the RO denied the claim for service connection for CAD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. The additional evidence presented since the March 2006 decision is new and material, and the claim for service connection for CAD, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development as to that threshold matter is not prejudicial.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

II. The Merits of the Claim

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed unless the evidence is inherently incredible.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).

In a March 2006 rating decision, the RO denied the Veteran's claim for service connection for CAD as it was determined that there was no evidence of CAD in service or within one year within separation.  The Veteran was notified of the denial and his appellate rights but he did not appeal or submit new and material evidence within one year of the decision.  Accordingly, the March 2006 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence received since the March 2006  rating decision includes the Veteran's November 2011 claim, which argues that this disability is due to exposure to Agent Orange.  The newly submitted evidence also includes the Veteran's statements that he served in Korea with exposure to Agent Orange and post-service treatment records showing current diagnoses of CAD. Further, the newly submitted evidence includes the determinations from the U.S. Army and Joint Services Records Research Center (JSRRC) in July 2014 and an April 2016 VA memorandum which serves as a formal finding that due to a lack of information herbicide exposure in service could not be verified. 

The Veteran, however, has provided a list, dated March 2015, detailing his presence in South Korea during his military service with the 304th Signal Battalion located in Camp Coiner in Yong San, whose mission was to support the US 8th Army.  The description of his assignments and the various places he traveled while in South Korea have not been detailed in his military personnel records. 

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence includes a theory of entitlement (service connection due to Agent Orange exposure) that was not addressed at the time of the rating decision denying the claim in March 2006.

Furthermore, with such evidence as the Veteran's statements detailing his travels in South Korea during his military service, there is a reasonable possibility of substantiating the claims, i.e., the additional evidence received, viewed in the context of the evidence already of record at the time of the March 2006 rating decision, raises a reasonable possibility of substantiating the claim.  The RO previously denied the claim in part on the basis that there was no evidence that the Veteran's currently diagnosed claimed disability was related to service.  The additional evidence concerns possible exposure to Agent Orange during the course of duties in South Korea; such evidence pertains to an unestablished fact necessary to substantiate the claim of service connection.  Notably, in determining that the buddy statements are new and material, the Board has presumed the credibility of this evidence (and not its weight).  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  As the additional evidence of the Veteran's lay statements relates to an unestablished fact necessary to substantiate the service connection claims, it is considered both new and material.  Thus, the claim of entitlement to service connection for CAD at issue herein must be reopened.


ORDER

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for CAD; the appeal is granted only to this extent.


REMAND

Regarding the Veteran's claims for entitlement to service connection for CAD and Parkinson's disease, he claimed that he was exposed to Agent Orange while serving in South Korea.  As stated above, the Veteran has provided a list detailing his presence in South Korea during his military service with the 304th Signal Battalion. The JSRRC has previously determined in July 2014 that the Agent Orange request on behalf of the Veteran was not researched as the dates provided were too expansive to conduct a research as they exceeded the 60 day time period.  It was noted that the JSRRC would review a 60 days of historical data plus an additional 60 days, if required. 

The current procedure applicable to development of this case requires that a request for verification of herbicide exposure be sent to JSRRC (Joint Services Records Research Center).  See M21-1CPKM, Part IV, Subpart ii, Chapter 1, Section H(4), "Developing Claims Based on Herbicide Exposure on the Korean DMZ," updated January 20, 2016.  Given the Veteran's good faith efforts to provide a detailed recollection of these he traveled during the course of his duties in South Korea from approximately April 1969 to June 1970, and given the lack of research conducted by the JSRRC, the Board finds another attempt should be made to verify whether the Veteran was exposed to Agent Orange during his military service.

As the Veteran is unable to provide a more specific time frame, JSRRC should be queried for the entire period identified by the Veteran.  If the JSRRC is only able to conduct a search for a three-month time period, then separate inquiries should be made for each three-month period required to address the entire period identified by the Veteran.

Regarding the Veteran's remaining claims, the Veteran's representative submitted a medical article entitled "Postinfectious Irritable Bowel Syndrome" which he stated indicates the potential for long-term effects from gastroenteritis, including postinfectious irritable bowel syndrome.  According to the Veteran's post-service treatment records, he has been diagnosed with GERD and has been treated for symptoms of constipation, heartburn, and diarrhea. 

The Board acknowledges the Veteran underwent a VA examination in March 2013, where the VA examiner determined that the Veteran's gastroenteritis during service was a distinct and separate condition unrelated to GERD.  However, given the article submitted by the Veteran's representative and his prior treatment for symptoms possibly related to a gastrointestinal issue, the Board finds that an addendum opinion should be obtained from the March 2013 VA examiner to address the Veteran's contentions.  In addition, regarding the Veteran's claim for a gastrointestinal condition, the Veteran has contended it is secondary to Parkinson's disease.  As the claim for entitlement to service connection for Parkinson's disease has not yet been adjudicated, and as an opinion has not been obtained pertaining to this theory of entitlement, additional development is necessary. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact JSRRC for verification of the Veteran's exposure while serving in Korea from April 1969 to June 1970. 

If the JSRRC is only able to conduct a search for a three-month time period, then separate inquiries of that length should be made to cover the entire period of possible exposure identified by the Veteran.

2. Copies of pertinent updated treatment records should be obtained and added to the record.

3. Once all outstanding records, if any, have been obtained and associated to the claims file, the claims file should be returned to the VA examiner who conducted the March 2013 VA examination.  (If the March 2013 examiner is not available, the Veteran should be examined by another suitably qualified examiner in order to answer the questions posed herein.)  If the VA examiner determines that an examination is necessary, one should be scheduled.

In an addendum, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal condition and acid reflux condition, to include GERD, was incurred during the Veteran's service or is otherwise related to his service.

The VA examiner should also provide an opinion as to the likelihood that any diagnosed gastrointestinal condition and/or GERD caused or aggravated by another disability, namely Parkinson's disease.  A complete rationale must be provided for any opinion offered.

The claims file must be made available to and reviewed by examiner in connection with the examination.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. The VA examiner should discuss the relevant in-service and post-service treatment records (specifically the March 2013 VA examination report) and the Veteran's contentions, which includes the medical article "Postinfectious Irritable Bowel Syndrome" and his lay history.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and explain why with a supporting rationale.

4. Upon completion of the addendum, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

5. Finally, after reviewing all of the evidence received since the last prior adjudication and undertaking any other development deemed appropriate to include VA examinations and/or opinions, re-adjudicate the claims remaining on appeal.  If any benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


